Exhibit 23.2 Consent of Independent Registered Public Accounting Firm The Board of Directors Constellation Brands, Inc.: We consent to the use of our reports dated April29, 2011, with respect to the consolidated balance sheets of Constellation Brands, Inc. and subsidiaries as of February28, 2011 and 2010, and the related consolidated statements of operations, changes in stockholders’ equity, and cash flows for each of the years in the three-year period ended February28, 2011, and the effectiveness of internal control over financial reporting as of February28, 2011, incorporated herein by reference and to the reference to our firm under the heading "Experts" in the prospectus. /s/ KPMG LLP Rochester, New York January 31, 2012
